I concur. As to the right of defendant to file an amended answer at any time before demurrer filed, it is sufficient for the purposes of this case to say that after an answer has been filed, and the issues so formed have been set for trial on a day certain, with the knowledge and acquiescence of the defendant, he cannot on the eve of the trial file an amended answer raising new issues without leave of the court. To so much qualification the general language of section 472 of the Code of Civil Procedure must be subject, and perhaps it is the only qualification we are authorized to impose.
Rehearing denied. *Page 587